Application eor Rehearing.
In the application for rehearing our attention is called to the diction in the opinion which sajrs: “ If there were any complaints they are cured by the prescription of five and ten years. Possession was not necessary, as contended by defendant, to support the plea.” As this was unnecessary to the determination of the issues presented in the case, and the decision stands without it, we have stricken it from the opinion.
We have also corrected the misdescription of the land in the decree.
Rehearing refused.